 In the Matterof TEXASPUBLIC SERVICE COMPANY, PORTARTHURDIVISION, EMPLOYERandUTILITYWORKERS UNION OF AMERICA,C. I.0.,PETITIONERCase No. 16-RC-147.-Decided November 18, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Texas Public Service Company is composed of three divi-sions located in Galveston, Austin, and Port Arthur, Texas.Thisproceeding concerns only the Port Arthur Division.At Port Arthur,the Employer is engaged in the distribution of natural gas and thesale of gas appliances. It serves the cities of Port Arthur, PortNeches, and Nederland, and several smaller towns and unincorporatedareas, all in the State of Texas.During 1947, the Employer pur-chased natural gas valued at $193,849, all within the State of Texas,and materials and appliances valued at $368,441, of which $238,956represented purchases made outside Texas.For the same period, theEmployer's sales, all made within the State amounted to $1,277,546.For the year 1947, the number of the Employer's customers aver-aged 20,600, of whom 19,481 were residential consumers, 1,105 com-mercial consumers, 6 industrial consumers, and 8 public authorityconsumers.The commercial consumers were principally stores, hotels,and doctors' offices.The public authority consumers were schools, thepost office, and the like.Among the industrial consumers was the GulfStates Utilities Company, which we have heretofore found to be en-gaged in interstate commerce.'Contrary to the contention of the*ChairmanHerzog andMembers Reynolds and Gray.Matter of Gulf States UtilitiesCo, 42 N. L. R. B. 988.80 N. L. R.. B., No. 81.'372 TEXAS PUBLIC SERVICE COMPANY373Employer, we find that the Employer is engaged in commerce withinthe meaning of the Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accord with the agreement of the parties, that thefollowing employees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.All employees engaged in gas distribution, maintenance, installa-tion, and service work in the Port Arthur Division of the Texas PublicServiceCompany, excluding all technical and professional em-ployees, the distribution engineer, all general office employees (includ-ing meter readers, bill deliverer, janitor-mail clerk,sales departmentemployees, and clerical employees), all dispatchers and clerks em-ployed in the warehouse (including chief dispatch clerk, night dis-patch clerk, assistant dispatch clerk,and engineerclerk),and all su-pervisors (including construction labor foreman, meter regulatorforeman, general construction foreman, constructionforeman andwelder, heating and air-conditioning foreman, storekeeper,and gen-eral service foreman).DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Sixteenth Region, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byUtilityWorkers Union of America, C. I. O.